AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                       Southern District of West Virginia
                   United States of America                                       )
                              V.                                                  )
                   NEDELTCHO VLADIMIROV                                           )   Case No.           2:20-cr-00054
                                                                                  )
                              Defendant                                           )

                      SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To:                ROBERT HATFIELD




        YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.
Place of Appearance:                                                                  Courtroom No.:          Judge Iren e C. Berger
                                      U nited States Distri ct Court
                                      300 Virginia Street, East                       Date and Time:
                                                          5301                                         Jul 19 2021   9:00 a.m.

             You must also bring with you the following documents, electronically stored information, or objects (blank ifnot
applicable):




         ~   (SEAL)


Date:           06/25/2021
                                                                                      CLERK OF COURT

                                                                                      ·�· l!J.r�.. �c�
                                                                                                   'Clerk
                                                                                                 Signature of�f5e;



The name, address, e-mail, and telephone number of the attorney representing (name of party)
                                _ _rn_ e�y_'s_O_ff_ i_ ce_ __ , who requests this subpoena, are:
__U_ n_it_e_d_S_ta_t_e_s _At_ t o


                                                  Andrew J. Tessman
                                                  Assistant U.S. Attorney
                                                  300 Virginia Street East - Room 4000
                                                  Charleston WV "5301
                                                  Phone: 304/345-2200 -
